


Exhibit 10.3

 

PERFORMANCE UNIT AWARD AGREEMENT

 

HALCÓN RESOURCES CORPORATION

2012 LONG-TERM INCENTIVE PLAN

 

Effective as of February 27, 2014 (the “Date of Grant”),
                                   (the “Participant”) has been granted an award
of Performance Units (the “Award”) under the Halcón Resources Corporation 2012
Long-Term Incentive Plan (the “Plan”) in the form of Performance Units.  The
Award shall be subject to the following terms and conditions (sometimes referred
to as the “Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the meaning specified in the Plan.

 

1.                                      Award.  Subject to the terms and
conditions of this Agreement and the terms of the Plan, the Participant is
hereby granted               Performance Units (the “Target Performance
Units”).  This Award contains the right to earn dividend equivalent units
(“Dividend Equivalent Units”) with respect to Earned Performance Units (as
defined in Section 2) as described in Section 3.

 

2.                                      Earning of Performance Units.  The
Participant shall have the ability to earn between 0% and 200% of the Target
Performance Units, as determined by the Board, on the third anniversary of the
Grant Date based on the continuing employment of the Participant during the
period beginning on the Grant Date and ending on the third anniversary of the
Grant Date (the “Performance Period”) and the level of the average closing
prices of a share of Common Stock during the 60 day trading days immediately
preceding the third anniversary of the Grant Date (the “Average Closing Price”)
in accordance with the following:

 

Average Closing Price

 

Percentage of Target Performance Units 
Earned

 

$

4.00

 

50

%

$

7.00

 

100

%

$

10.00

 

200

%

 

Linear interpolation between the Average Closing Prices will result in a
proportionate number of the Target Performance Units becoming Earned Performance
Units.  The Performance Units that are earned in accordance with this Agreement
are referred to herein as “Earned Performance Units”.  Except as otherwise
specifically provided in Sections 4 or 12 or in any other agreement between the
Company and the Participant, if the Participant’s termination of employment or
service with the Company, the Subsidiaries and the Affiliated Entities (the
“Termination Date”) occurs prior to the last day of the Performance Period for
any reason, the Participant’s right to all Performance Units awarded and
Dividend Equivalent Units credited pursuant to this Agreement shall expire
immediately, all Performance Units shall be forfeited, and the Participant shall
have

 

--------------------------------------------------------------------------------


 

no further rights with respect to Performance Units or Dividend Equivalent Units
pursuant to this Agreement or any other rights under this Agreement.

 

3.                                      Dividend Equivalent Units.  The
Participant shall be entitled to “Dividend Equivalent Units” as follows:

 

(a)                                 If, during the Performance Period, a
dividend with respect to shares of Common Stock was paid in cash, then the
Participant shall be entitled to that number of Dividend Equivalent Units equal
to the sum of the following, determined as of each dividend payment date
occurring during the Performance Period: (i) the cash dividends paid with
respect to a share of Common Stock on the applicable dividend payment date,
multiplied by (ii) the number of Earned Performance Units for the Performance
Period, divided by (iii) the Fair Market Value of a share of Common Stock on the
applicable dividend payment date, rounded down to the nearest whole number.

 

(b)                                 If, during the Performance Period, a
dividend with respect to shares of Common Stock was paid in shares of Common
Stock, then the Participant shall be entitled to that number of Dividend
Equivalent Units equal to the sum of the following, determined as of each
dividend payment date occurring during the Performance Period: (i) the number of
shares of Common Stock distributed in the dividend (“stock dividends”) with
respect to a share of Common Stock on the applicable dividend payment date,
multiplied by (ii) the number of Earned Performance Units, rounded down to the
nearest whole number.

 

(c)                                  If the Participant is entitled to Dividend
Equivalent Units in accordance with Section 3(a) and/or (b) above, then the
Participant shall be entitled to additional Dividend Equivalent Units thereon in
the event a dividend is subsequently paid with respect to shares of Common Stock
in an amount equal to the sum of the following, determined as of each dividend
payment date occurring during the Performance Period:  (i) the cash dividend
paid or the stock dividends distributed with respect to a share of Common Stock
on the applicable dividend payment date, multiplied by (ii) the number of
Dividend Equivalent Units to which the Participant was entitled as of the
dividend payment date (after application of the provisions of paragraphs (a) and
(b) above with respect to the applicable dividend date), and (iii) in the case
of any cash dividend, divided by the Fair Market Value of a share of Common
Stock on the applicable dividend payment date, rounded down to the nearest whole
number.

 

The Participant shall only earn Dividend Equivalent Units with respect to Earned
Performance Units and, to the extent provided pursuant to Section 3(c), Dividend
Equivalent Units. Dividend Equivalent Units shall be paid at the same time as
Earned Performance Units in accordance with this Agreement.

 

4.                                      Termination Prior to End of Performance
Period.  Subject to this Agreement, the Plan and any the terms of any employment
agreement between the Company and the Participant described below, if the
Participant’s Termination Date occurs prior to the last day of the

 

2

--------------------------------------------------------------------------------


 

Performance Period, the Participant’s right to all Performance Units (and
related Dividend Equivalent Units) awarded to the Participant pursuant to this
Agreement shall be forfeited and the Participant shall have no further rights
with respect thereto.  Notwithstanding the foregoing, if the Participant’s
Termination Date occurs prior to the last day of the Performance Period by
reason of (a) death, (b) Disability or (c) in the event that the Participant and
Company are parties to an employment agreement that defines the terms “Cause”
and “Good Reason”, and the Participant’s employment is terminated by the Company
without “Cause” or by the Participant for “Good Reason” under circumstances that
satisfy all the requirements of such agreement, then the Participant (and in the
event of his death, his beneficiary) shall be entitled to the number of Earned
Performance Units (and related Dividend Equivalent Units) that the Participant
would have been entitled to receive had his Termination Date not occurred prior
to the end of the Performance Period based on actual satisfaction of the
Performance Goals at the end of the Performance Period.  In such event, the
Earned Performance Units (and any related Dividend Equivalent Units) shall be
paid in accordance with Section 5 hereof. For the avoidance of doubt, and
without limiting the generality of the first sentence of this Section 4, if the
Participant’s employment is terminated by the Company for “Cause” or by the
Participant without “Good Reason”, the Participant’s right to all Performance
Units (and related Dividend Equivalent Units) awarded to the Participant
pursuant to this Agreement shall be forfeited and the Participant shall have no
further rights with respect thereto.

 

5.                                      Payment.  Subject to this Agreement, the
Earned Performance Units (and related Dividend Equivalent Units) shall be paid
to the Participant in whole shares of Common Stock with one share of Common
Stock being paid for each Earned Performance Units (and with the value of any
fractional share being paid in cash) no later than March 15 of the year
following the year in which the last day of the Performance Period occurs,
subject to the following:

 

(a)                                 If the Participant has elected to defer
payment of any Earned Performance Units (and related Dividend Equivalent Units)
in accordance with a deferred compensation program maintained by the Company, a
Subsidiary or Affiliated Entity (a “Deferred Compensation Plan”) payment shall
be made in accordance with the terms of the Deferred Compensation Plan.

 

(b)                                 If the Performance Units granted under this
Agreement are intended to constitute performance-based compensation within the
meaning of section 162(m) of the Code, no Performance Units (or any related
Dividend Equivalent Units) shall be Earned Performance Units and no payment with
respect thereto shall occur unless and until the Board has certified that the
applicable Performance Goals have been satisfied, which certification shall be
made, if at all, no later than the date by which payment is to be made pursuant
to this Section 5.

 

Upon the payment of any Earned Performance Units (and related Dividend
Equivalent Units), such Earned Performance Units (and related Dividend
Equivalent Units) shall be cancelled.  The Board, in its sole discretion, may
pay the Earned Performance Units (and/or related Dividend Equivalent Units), in
whole or in part, in cash rather than in shares of Common Stock.

 

6.                                      Withholding.  The award of Performance
Units and the related right to Dividend Equivalent Units hereunder and all
payments under this Agreement are subject to withholding of

 

3

--------------------------------------------------------------------------------


 

all applicable taxes.  At the election of the Participant, and with the consent
of the Board, such withholding obligations on payments of shares of Common Stock
may be satisfied through the surrender of shares of Common Stock which the
Participant already owns or to which the Participant is otherwise entitled under
the Plan; provided, however, that previously-owned shares of Common Stock that
have been held by the Participant or shares to which the Participant is entitled
under the Plan may only be used to satisfy the minimum tax withholding required
by applicable law (or other rates that will not have a negative accounting
impact on the Company).

 

7.                                      Performance Units and Dividend
Equivalent Units Are Not Common Stock.  The award of Performance Units and the
related right to Dividend Equivalent Units under this Agreement does not
constitute the award of shares of Common Stock, and nothing in this Agreement
shall be construed to give the Participant any rights as a shareholder of the
Company prior to payment of Earned Performance Units and Dividend Equivalent
Units, as applicable

 

8.                                      Transferability.  This Award is not
transferable except as designated by the Participant by will or by the laws of
descent and distribution in accordance with the terms of the Plan.

 

9.                                      Adjustment of Award.  All Performance
Units and the related right to Dividend Equivalent Units subject to this
Agreement shall be adjusted by the Board in accordance with Article 12 of the
Plan (or a successor provision) to reflect certain corporate transactions which
affect the number, type or value of the Performance Units and/or Dividend
Equivalent Units or a Change of Control Event.

 

10.                               Recoupment/Clawback.  The Award evidenced by
this Agreement is subject to recoupment or clawback pursuant to any policy
maintained by the Company (whether currently or in the future).

 

11.                               Change of Control.  In accordance with Section
13.4 of the Plan, upon the occurrence of a Change of Control Event (as defined
in the Plan) prior to the end of the Performance Period, the number of Earned
Performance Units (and related Dividend Equivalent Units) shall be determined
and paid based on either (i) the price per share of Common Stock received by or
distributed to all of the Company’s common stockholders as consideration in such
transaction determined at the time of the closing of the transaction, or (ii) if
the transaction is not one in which all of the Company’s common stockholders are
entitled to such payment, the Average Closing Price as described in Section 2
calculated for the period preceding the date of the Change of Control Event in
lieu of the third anniversary of the Grant Date. If a Change of Control Event
occurs after the end of the Performance Period and prior to the payment date set
forth in Section 5, the number of Earned Performance Units (and related Dividend
Equivalent Units) shall be determined and paid without regard to this Section
11.  If this Section 11 applies, any Earned Performance Units and related
Dividend Equivalent Units shall be paid within 30 days of the Change of Control
Event in such form as determined by the Board; provided, however, that if
payment in connection with a Change of Control Event would result in a violation
of section 409A of the Code, payment shall not be accelerated but shall occur as
of the payment date set forth in Section 5.  In the event that any portion of
the Performance Units have been deferred under a Deferred Compensation Plan,
payment shall be made in accordance with the terms of the Deferred Compensation
Plan.

 

4

--------------------------------------------------------------------------------


 

12.                               Award Not Contract of Employment.  The Award
does not constitute a contract of employment or continued service, and the grant
of the Award shall not give the Participant the right to be retained in the
employ or service of the Company, any Subsidiary or an Affiliated Entity, nor
any right or claim to any benefit under the Plan or this Agreement, unless such
right or claim has specifically accrued under the terms of the Plan and this
Agreement.

 

13.                               Administration.  The authority to administer
and interpret this Agreement shall be vested in the Board, and the Board shall
have all the powers with respect to this Agreement as it has with respect to the
Plan.  Any interpretation of this Agreement by the Board and any decision made
by it with respect to this Agreement is final and binding on all persons.

 

14.                               Plan Governs.  The Agreement shall be subject
to the terms of the Plan, a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.

 

15.                               Amendment and Termination.  The Board may at
any time amend or terminate this Agreement at any time; provided, however, that
no amendment that is adverse to the Participant shall be made without the
Participant’s consent.  Adjustments or changes made in accordance with the terms
of the Plan, and amendments to conform to the requirements or provisions of
section 409A of the Code shall not be subject to the foregoing limitations.

 

16.                               Special 409A Provisions.  Notwithstanding any
other provision of this Agreement to the contrary, if any payment hereunder is
subject to section 409A of the Code and if such payment is to be paid on account
of the Participant’s separation from service (within the meaning of section 409A
of the Code), if the Participant is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code), and if any such payment is required to be
made prior to the first day of the seventh month following the Participant’s
separation from service, such payment shall be delayed until the first day of
the seventh month following the Participant’s separation from service.  To the
extent that any payments or benefits under this Agreement are subject to section
409A of the Code and are paid or provided on account of the Participant’s
termination of employment, the determination as to whether the Participant has
had a termination of employment (or separation from service) shall be made in
accordance with section 409A of the Code and the guidance issued thereunder.

 

5

--------------------------------------------------------------------------------
